ICJ_033_GuardianshipInfantsConvention_NLD_SWE_1958-11-28_JUD_01_ME_06_EN.txt. 132

DISSENTING OPINION OF JUDGE WINIARSKI
{Translation ]

To my great regret, I am unable to concur in the Judgment and
I believe I must state as briefly as possible the reasons for my
dissent.

The Court is confronted with a specific and particularized case
which I have every reason to regard as exceptional. In order
to ascertain whether the Submissions of the applicant Party are
well-founded in law, the Court must, as it has always done, care-
fully scrutinize the facts which are at the origin of, and characterize,
the disputed situation; it must examine all the facts in the case,
including the national laws of the Parties and their application,
in order to decide whether these laws, as applied by the national
authorities, are or are not inconsistent with the international
obligations of the State.

The decision of the Swedish administrative authorities of April
26th, 1954, is based on Article 22 (a) of the Swedish Law of 1924
on the protection of children and young persons. Paragraphs (6),
(c) and (d) contemplate much more serious cases of juvenile delin-
quency and pre-delinquency. On the other hand, paragraph (a)
refers to the case of a ‘‘child under sixteen who, in the family home,
is ill-treated or exposed to serious neglect or any other danger
affecting its physical or mental health’’. Since the documents in the
case do not disclose ill-treatment or serious neglect in respect of
the infant, it follows that the only reason why the Child Welfare
Board took the infant in charge is constituted by “the danger
affecting its physical or mental health”. Indeed, the same reason
is to be found in the decision of the Supreme Administrative Court
of October 5th, 1954: “It is obvious that the removal of the infant
to a wholly new environment would at present seriously endanger
her mental health.”

1. The administrative decision of April 26th, 1954, was taken
during the brief period of the Swedish guardianship organized on
the application of the father of the infant. It is common ground
that the Swedish administrative authorities acted correctly in
applying the measure of protective upbringing at the time to the
infant; the same must be held with regard to the maintenance of
the measure during the confused period of transition when, along
with the Swedish guardianship, there existed the guardianship
of the father-guardian organized in the Netherlands.

But the situation changed entirely following two judicial deci-
sions: on August 5th, 1954, the Dutch Court of First Instance of
Dordrecht released the father from the guardianship, appointed a
woman guardian and ‘orders the said infant to be handed over to
the said guardian”; on September 16th of the same year, the Swe-

81
CONVENTION. OF 1902 (DISS. OPIN. JUDGE WINIARSKI) 133

dish Court of First Instance of Norrkôping, having regard to the
Dordrecht judgment, ‘‘orders that the guardianship ... shall cease
to be regulated in conformity with Swedish law”; it thus made way
for guardianship within the meaning of the 1902 Convention.

From that time onwards, the position is clear: by the concurring
judicial decision of Dordrecht and Norrkôping, the second following
the first, the guardianship of the infant is governed by Dutch law
in accordance with the Convention.

2. Article x of the Convention should here be recalled:

“The guardianship of an infant shall be governed by the national
law of the infant”’,

as well as Article 6, paragraph 1:

“The administration of a guardianship extends to the person and
to all the property of the infant, wherever situated.”

Paragraph 2 provides that this rule may admit of an exception
in respect of a certain type of immovable property; no exception,
however, is provided with regard to the person. No effort of inter-
pretation could make these clear provisions say what they do not
say. The Convention was open only to States represented at the
Third Conference of Private International Law and the members
of this little family of nations who are bound by this Convention
have, with regard to guardianship, a very old common fund of
ideas and principles which was formulated in Roman law: Tutor
non rebus dumtaxat, sed et moribus pupilli praepomiur. And further-
more: Personae non ret vel causae datur tutor.

It should also be noted that Article 6, paragraph 1, does not
constitute a rule regarding conflicts of laws. It contains a common
substantive rule, in accordance with the intention of the contracting
States as expressed in the preamble:

“Desiring to lay down common provisions to govern the
guardianship of infants.”

3. The legality of the Dutch guardianship is not disputed by
Sweden; however, it is respected only as regards the administration
of the property and legal representation. On the other hand, the
fact is—as has been recognized by the Respondent—that the
Dutch guardian is unable to obtain the delivery of the infant to
which she is undoubtedly entitled by virtue of Dutch law which
is binding on both Parties by virtue of the Convention; her right
is confronted by the Swedish administrative measure, taken and
maintained by an authority which, as has been said, holds ‘a
portion of the public power”. The Respondent has recognized in its
Counter-Memorial that the measure taken at Norrkôping “consti-
tutes an obstacle” to the exercise of the right of custody by the
regularly instituted guardian. The concurring judicial decisions

82
CONVENTION OF 1902 (DISS. OPIN. JUDGE WINIARSKI) 134

of the two countries cannot be executed by reason of the Swedish
administration with regard to the essential question of rights
relating to the person: the right to custody, by virtue of which the
guardian may determine where she shall reside with the ward or may
send her elsewhere, and necessarily the right of education as well.

However, although the taking in charge of the infant for protec-
tive upbringing was legitimate at the time when it was applied,
its legality may be challenged from the moment when: (1) the
Swedish Court, informed of the institution of the Dutch guardian-
ship, recognized this guardianship as regularly instituted and
cancelled the Swedish guardianship, and (2) the guardian asked
for delivery of the infant.

It might possibly be argued that if the Swedish authorities had
wished to find a provision in the Convention to justify the measure
taken, it could have sought it in Article 7 which is in the following

terms:

“Pending the institution of a guardianship, and in all cases of
urgency, measures required for the protection of the person and
interests of a foreign infant may be taken by the local authorities.”

However, the Swedish Government has not relied on Article 7.
Indeed, the character of the measure as maintained for four and
a half years excludes any idea of urgency, even though protective
upbringing could otherwise be regarded as fulfilling the conditions
laid down in Article 7.

4. Like the Court, I do not regard the Swedish administrative
measure as a rival guardianship constituting a direct and deliberate
violation of the Convention; I am however unable to regard it as
constituting no more than a certain temporary restriction on the
exercise by the guardian of her right—and duty—of custody and
education. The measure encroaches deeply upon the attributes of
national guardianship which are guaranteed by the Convention
and in the circumstances of the present case, is not compatible with
the Convention.

The infant was nine years old when she was taken in charge by
the Swedish administrative authorities. As the Court is giving its
decision in the present case, she is thirteen and a half years old.
The measure has therefore already lasted four and a half years.
There is nothing in the file to indicate that the ending of the measure
is in imminent contemplation by the authorities which took it;
the last decision in the matter, in which the Supreme Adminis-
trative Court briefly found that the infant is still in need of protec-
tive upbringing, is dated February 26th, 1956; it was therefore
taken two years and eight months ago. In other words, protective
upbringing is being applied to the infant at an age when the measure
must necessarily and irrevocably impart to the child a definitive

83
CONVENTION OF 1902 (DISS. OPIN. JUDGE WINIARSKI) 135

personal, family, professional and national orientation. That is
what constitutes the essence of guardianship, the principal duty
and right of the guardian.

5. Iam unable to content myself with the finding that the Conven-
tion was designed to settle conflicts of civil laws, that the case
referred to the Court is not a case.of a conflict of laws, and that the
measure maintained by the Swedish authorities cannot therefore
be regarded as incompatible with Sweden’s international obliga-
tions.

In the first place, I would recall what I have just said, that
Article 6, paragraph 1, does not constitute a rule regarding conflicts
of laws but rather a common substantive rule. Furthermore, I find
it difficult to agree that the subject-matter of the Swedish Law is
outside the subject of the Convention and that, whatever the
Swedish authorities may do in pursuance of that Law, cannot in
any way contravene the Convention; for the common factor in the
Law and the Convention is, in the final analysis, the infant. It
cannot be asserted at the very outset that since a law has a different
aim or purpose, it cannot be inconsistent with the Convention when,
in fact, the law paralyzes the effects of the Convention and renders
its execution impossible. I am not referring to cases in which a
State, without violating a treaty directly, holds it in check by
indirect means of enacting or utilizing laws and regulations which
appear to have a different purpose but which in practice make the
provisions of a treaty inoperative. The Swedish Law of I924 is no
doubt not incompatible as such with the 1902 Convention; but our
case shows that the manner in which the law is applied in a specific
case may bring it into conflict with the Convention.

6. Of course the effect of the Convention cannot be to confer
upon the infant or the foreign guardian immunity from the whole
of the local legislation. Without referring to police and security laws,
laws relating to the entry and residence of foreigners, foreign
exchange regulations, etc., which are not in any way related to
guardianship and which extend indiscriminately to all persons who
find themselves, even briefly, in the territory of the State, there is
no doubt that certain legislative provisions considered to be in the
public interest in respect of infants may be applicable to foreign
infants residing in the country. Like the Court, I agree that the
Swedish Law of 1924 belongs to this category of laws. But the
conditions in which these laws are applied to foreign infants are
not a matter of indifference and it is the application of these laws:
which makes it possible to decide whether they are in conformity
with the international obligations of the State.

Some of the decisions of the Supreme Court of the Netherlands.
which have been cited in the proceedings emphasize one of these
conditions which is directly relevant to the case before this Court.
Those decisions stress the necessity of protecting society ‘“whenever

84.
CONVENTION OF 1902 (DISS. OPIN. JUDGE WINIARSKI) 136

children living within its territory are endangered by the acts of
the parents”; “the interest which society has that children shall
not grow up in Holland in such a way as to be threatened with
moral or physical harm.’’ VéUmar carefully specifies and repeats:
children residing in the country, a situation which may arise here.

But it is one thing to apply the administrative measure as long
as the infant resides in the country for one reason or another, for
example, the will of the father or of the guardian; it is a different
thing to retain the infant in the country in order to maintain the
measure. One example will help to illustrate the problem.

Let us suppose that the law of the State of residence can overrule
the lex tutelae by making the infant subject to compulsory primary
education until an age that is greater than the one provided in his
national law, i.e. sixteen years instead of fourteen. The infant has
just reached his fourteenth birthday. If the guardian sought to
return with his ward to his national country because primary
education there is not compulsory beyond the age of fourteen and
the ward could therefore begin to work, the local authorities would
certainly not be entitled to prevent the departure of the infant in
order to make him enjoy two further years of the compulsory
education already initiated; they could not legitimately prevent
them from changing their residence.

It is abundantly clear from the file that the Swedish adminis-
trative authorities are not applying the measure of protective up-
bringing to the infant because she has her residence in Sweden but
that they are retaining this foreigner in Sweden in order to subject
her to protective upbringing. This manner of applying the law must
be held to be clearly incompatible with the obligations assumed by
Sweden under the Convention.

It appears to be likewise clear from the file that the measure in
question is not based upon the supposed insufficiency of the Dutch
guardianship (Article 22 a) in case the infant were handed over to
her guardian, with whom she already has her legal domicile.
Indeed, Dutch guardianship, functioning under the effective control
of the national authorities, does not provide fewer guarantees with
regard to the protection of the interests of the infant than Swedish
protective education; the question of the application of Swedish
protective education by the Dutch authorities or vice versa clearly
does not arise. The Netherlands, moreover, possess legislation on
the protection of children and young persons that is generally
similar to that of Sweden.

7. It should be noted that in the Swedish judicial decisions
concerning the infant, the question of ordre public never arose. The
Judgment of the Court of Norrkôping which cancelled the regis-
tration of the Swedish guardianship and maintained the god man
referred to the interests of the infant; the Court of Appeal of Güta

85
CONVENTION OF 1902 (DISS. OPIN. JUDGE WINIARSKI) 137

which confirmed the decision of the Court of First Instance con-
sidered the interests of the infant and reached its decision ‘having
regard, in particular, to the close links between Elisabeth and
Sweden”. The Supreme Court, which removed the last traces of the
Swedish guardianship by releasing the god man from his duties,
merely held that the case could not be reduced to one of major
necessity as the Court of First Instance had considered.

The interest of the infant is the ratio legis, the purpose and the
aim of the legislative or treaty provision. The Swedish courts, which
alone were entitled to do so, have not applied the exception of ordre
public. This Court cannot substitute itself for a national court in
order to decide what is required by the ordre public of the country
of that court.

In the Rejoinder, the Respondent partially modified its position
and contended that the Applicant wrongly referred to ordre public
in the specific meaning of the term in private international law.

“Nothing of the sort is involved in the present case... The Swedish
case is that the law for the protection of children, being part of the
public law, is applicable throughout the territory and to any for-
eign child there, that no national or foreign law relating to the
status of the child can stand in the way of its application, and that
the 1902 Convention was in no way intended to alter this situation.
The Government of the Netherlands has clearly lost sight of this
absolutely mandatory character of the rules of public law, or of
administrative law, which perhaps the Swedish Government itself
has failed sufficiently to stress.”

In itself, the distinction is well taken. With regard to the con-
tention, I shall revert to it before I conclude.

8. Although the 1902 Convention regulates matters of private
law, it is a convention of public international law and like all
international conventions, creates rights and duties in respect of
the States which entered into it. The Convention is binding upon
the States, of which the courts and administrative authorities are
the organs. By signing the Convention, the contracting States could
regard it as certain that the decisions of their courts would be in
conformity with the rules laid down by the Convention and that
execution of these decisions would be effectively secured by the
State of the courts concerned.

It is natural that the Government of the Netherlands should have
adopted the cause of its nationals for it thus defends its own right
which is guaranteed by the 1902 Convention and which has been
disregarded by the Swedish authorities.

By the Convention, the Netherlands have acquired the right
that the guardianship of infants shall be governed by the national
law of the infant and in particular that the right relating to the
person, right of custody and education should be treated insepar-
ably from guardianship. The Netherlands have acquired this right,

86
CONVENTION OF 1902 (DISS. OPIN. JUDGE WINIARSKI) 138

not vis-à-vis the Swedish Courts but vis-à-vis the Swedish State
which must prevent the manner in which its national law is applied
by its administrative organs from rendering inoperative the deci-
sion which it has taken, in accordance with the Convention, through
its Courts. The decisions of the Courts were in conformity with the
Convention; in the event of the administrative authorities hesi-
tating between two possible manners of applying the law, the State
must prefer the manner which does not bring it into conflict with its
international obligations.

g. The solution which has my preference does not involve either
an interpretation or a criticism of the Swedish Law. In one of its
first judgments, the Permanent Court adopted an attitude in this
connection from which it never subsequently departed:

“The Court is certainly not called upon to interpret the Polish
law as such; but there is nothing to prevent the Court’s giving
judgment on the question whether or not, in applying that law,
Poland is acting in conformity with its obligations towards Germany
under the Convention.” (Case concerning certain German Interests in _
Polish Upper Silesia, Series A, No. 7, p. 19.)

With regard to the relationship between an international under-
taking and the municipal law, the Permanent Court expressed its
view on several occasions:

“{t is a generally accepted principle of international law that in
the relations between Powers who are contracting parties to a
treaty, the provisions of municipal law cannot prevail over those of
the treaty.” (Greco-Bulgarian Communities, Series B, No. 17, p. 32.)

And again:

“It is certain that France cannot rely on her own legislation to
limit the scope of her international obligations.” (Free Zones, A/B,
No. 46, p. 167.)

It has been argued before the Court that the Swedish Law is an
enactment of public law. In this connection, the Permanent Court
has expressed the following view:

“A State cannot adduce as against another State its Constitution
with a view to evading obligations incumbent upon it under inter-
national law or treaties in force.” (Treatment of Polish Nationals in
Danzig, Series A/B, No. 44, p. 24.)

The Constitution is a classic example of public law.

I therefore reach the conclusion that the Court ought to have
adopted the first Submission of the Government of the Netherlands.

The second Submission of the Government of the Netherlands
merely constitutes a legal consequence of the first Submission. The
Government which has created an irregular situation by its adminis-
trative measure is under an obligation to end the measure.

(Signed) B. WINIARSKI.
87
